Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2019

                                       No. 04-19-00568-CV

                                       John Brad OSBURN,
                                            Appellant

                                                 v.

                                 Scott BAKER & Kathryn Baker,
                                          Appellees

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 18-144
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        The reporter’s record was due on September 10, 2019, but has not been filed. On
September 13, 2019, the court reporter filed a notification of late record, notifying this court that
the reporter’s record was not filed when it was originally due because appellant failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee. It is therefore ORDERED that appellant provide
written proof to this court within ten (10) days of the date of this order that appellant has
requested a reporter’s record and that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, this court will set a thirty-
day deadline for appellant to file his brief, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court